      Case 16-15487        Doc 66-1      Filed 12/07/18 Entered 12/07/18 13:29:23            Desc Notice
                                          of Dismissal Page 1 of 1
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                                  Case No.: 16−15487
                                                      Chapter: 13
                                                Judge: Pamela S. Hollis

In Re:
   Marlene A. Matteucci
   17052 Auburn Ridge Drive
   Lockport, IL 60441−4004
Social Security / Individual Taxpayer ID No.:
   xxx−xx−2526
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on December 7, 2018




                                                           FOR THE COURT


Dated: December 10, 2018                                   Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
